On April 6, 2000, the Defendant was sentenced to four (4) years in the Montana State Prison.
On August 25, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by.Jeremy Gersovitz. The state was not represented.
The Defendant havingbeen duly informed ofthe amendedjudgment and commitment, and having not waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to a five (5) year commitment to the Department of Corrections. The Board recommends that the defendant be considered for the Treasure State Correctional Training Center, followed by the Connections Corrections Program in Butte, Montana.
*51Hon. Marc Buyske, District Court Judge